
	

115 HR 3091 IH: Voter Roll Integrity Act of 2017
U.S. House of Representatives
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3091
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2017
			Mr. Pocan (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to limit the authority of State election
			 officials to remove registrants from the official list of eligible voters
			 in elections for Federal office in the State on the basis of interstate
			 cross-checks, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Voter Roll Integrity Act of 2017. 2.Conditions on removal of registrants from official list of eligible voters on basis of interstate cross-checks (a)Minimum information required for removal under cross-CheckSection 8(c)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(c)(2)) is amended—
 (1)by redesignating subparagraph (B) as subparagraph (F); and (2)by inserting after subparagraph (A) the following new subparagraphs:
					
 (B)To the extent that the program carried out by a State under subparagraph (A) to systematically remove the names of ineligible voters from the official lists of eligible voters uses information obtained in an interstate cross-check, the State may not remove the name of the voter from such a list unless—
 (i)the State obtained the voter’s full name (including the voter’s middle name, if any) and date of birth, and the last 4 digits of the voter’s social security number, in the interstate cross-check; or
 (ii)the State obtained documentation from the ERIC system that the voter is no longer a resident of the State.
 (C)Prior to removing the name of a voter from the official lists of eligible voters on the basis of information obtained in an interstate cross-check, the State shall transmit a notification to the voter that the voter is to be removed from the list on the basis of such information, and shall include in the notification the identification of the State from which the information was obtained.
 (D)The State shall ensure that any personally-identifiable information relating to a voter that is obtained in an interstate cross-check is secured and maintained in a manner that does not permit any person other than the appropriate State election official to determine the identity of the voter.
 (E)In this paragraph— (i)the term interstate cross-check means the transmission of information from an election official in one State to an election official of another State; and
 (ii)the term ERIC system means the system operated by the Electronic Registration Information Center to share voter registration information and voter identification information among participating States..
 (b)Requiring completion of cross-Checks not later than 6 months prior to electionSubparagraph (A) of section 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)) is amended by striking not later than 90 days and inserting the following: not later than 90 days (or, in the case of a program in which the State uses interstate cross-checks, not later than 6 months).
 (c)Conforming amendmentSubparagraph (F) of section 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)) is amended by striking Subparagraph (A) and inserting This paragraph. (d)Effective dateThe amendments made by this Act shall apply with respect to elections held on or after the expiration of the 6-month period which begins on the date of the enactment of this Act.
			
